DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/26/2021 has been entered.
Claims 1-18 are pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the most upstream lowest point of the drafting device as recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "wherein said at least one point of inflection is at a distance from said at least one output belt";
In claim 16, there is no antecedent basis in the specification for "a drafting device, disposed between the web-forming device and the cross-lapper and having a most upstream lowest point", "wherein said at least one point of inflection is at a distance from said at least one output belt" and "wherein said at least one inflection point is upstream of said most upstream lowest point of said drafting device".
Claim Objections 
Claims 1, 3, 11, 13, 15-16 and 18 are objected to because of the following informalities:
In claim 1, line 8, "the path" appears to read "a path";
In claims 1, 3, 11, 13, 15-16 and 18, there are multiple instances of "the web-forming device" appear to read "the fibre web-forming device".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 16 recites the limitation "a drafting device, disposed between the web-forming device and the cross-lapper and having a most upstream lowest point", which renders the claim indefinite.  The original disclosure fails to set forth the definition for "a most upstream lowest point"; and it is unclear where the "most upstream lowest point" is located.  It is noted that the terms "most", "upstream" and "lowest" are relative terms which should be defined relative to at least one reference object.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation has been construed to be "a drafting device, disposed between the web-forming device and the cross-lapper and the drafting device having a lowest point".   
	Claim 16 recites the limitation "wherein said at least one inflection point is upstream of said most upstream lowest point of said drafting device", which renders the claim indefinite.  As discussed above, it is unclear where the "most upstream lowest point" is located; consequently, the relative positons between "said at least one inflection point" and "said most upstream lowest point of said drafting device" cannot be ascertained.  Further, the limitation appears to be claiming a point is upstream of an upstream point; it is unclear how that could happen.  For examination purposes, the limitation has been construed to be "wherein said at least one inflection point is upstream of said lowest point of said drafting device".
	Claims 16-18 each depend from claim 15 are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2003/0033691 A1) in view of Collotte (US 2003/0061686 A1).
Regarding claim 1, Bernhardt discloses an apparatus for forming a fibre mat (fig. 2; paras. 0008, 0022; claim 13), comprising 
a fibre web-forming device (carding machine 1; fig. 2; para. 0022) configured to form at least one fibre web (fibre webs conveyed by belts 2a, 2b; fig. 2; paras. 0008, 0023-0024), a cross-lapper (fleece laying machine 5; fig. 2; paras. 0008, 0022; claim 13) and a device for drafting said at least one fibre web (drawing equipment 3; figs. 1-2; para. 0022) disposed between the web-forming device and the cross-lapper (fig. 2) for drafting of the at least one fibre web (paras. 0008, 0022; claim 13) to adjust a pre-determined profile of the fibre mat leaving the cross-lapper (fig. 2; paras. 0008, 0039; claim 13), the web-forming device comprising at least one output belt (transfer belts 2a, 2b; fig. 2; para. 0022) configured to output said at least one fibre web (fig. 2; para. 0023), 
the cross-lapper having one input belt (any of belts 10, 12 and 13; figs. 1-2; para. 0035) for receiving said at least one fibre web leaving said at least one output belt of the web-forming device (fig. 2; para. 0035).
Bernhardt does not explicitly disclose the apparatus characterised in that the arrangement is such that a path of said at least one fibre web between said at least one output belt of the web-forming device and the cross-lapper input belt includes at least one point of inflection, and wherein said at least one point of inflection is at a distance from said at least one output belt as recited in the claim.  However, Collotte teaches wherein an apparatus for forming a fibre mat (an installation for forming a condensed nonwoven web; fig. 1; para. 0020) comprising a fibre web-forming device (carding machine 1; fig. 1; para. 0020) configured to form at least one fibre web (nonwoven webs W1, W2; figs. 1-2; para. 0020), and a drafting device (rotating transfer element 20 also configured for drafting; fig. 1; paras. 0026, 0029-0030), the fibre web-forming device comprising at least one output belt (belts B, B'; figs. 1-2; paras. 0023-0024) configured to output said at least one fibre web (figs. 1-2; paras. 0023-0025), wherein a path of said at least one fibre web between said at least one output belt of the web-forming device and an output end of the drafting device includes at least one point of inflection (see annotated fig. 2; para. 0028), and wherein said at least one point of inflection is at a distance from said at least one output belt (see annotated fig. 2; para. 0028).  Bernhardt and Collotte are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the relative positions of the at least one output belt of the web-forming device and an output end of the drafting device as disclosed by Bernhardt, with the position of the belt guide roller for belt 2a (see annotated fig. 2) is raised adjacent to an upper lateral side of draft roller 8b, wherein a path of said at least one fibre web between said at least one output belt of the web-forming device and an output end of the drafting device includes at least one point of inflection, as taught by Collotte, in order to allow high speed ratios between two output belts of the web-forming device and accordingly obtain significant condensing rates for an upper nonwoven web wherein a condensing of fibres of the nonwoven web mainly occurs between a drafting roller and a lower transfer surface without adversely affecting the quality of the nonwoven web (Collotte; paras. 0031, 0052).  By this modification, the apparatus of Bernhardt would have a path of said at least one fibre web between said at least one output belt of the web-forming device and the cross-lapper input belt including at least one point of inflection, and wherein said at least one point of inflection is at a distance from said at least one output belt.
Regarding claim 2, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, and Bernhardt further discloses the apparatus characterised in that the drafting device comprises a drafting roller part (rollers 8a, 8b; fig. 2; para. 0024) of whose outer surface transports the at least one fibre web between the at least one output belt and the input belt (see fig. 2; paras. 0022-0023), the roller being controlled by a rotary drive system (means to drive rotation of the rollers; para. 0039; claim 13) whose speed of rotation varies as a function of the drafting that it is desired to impart to the at least one fibre web (cyclic acceleration and braking; para. 0039; claim 13).
Regarding claim 3, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and Bernhardt further discloses the apparatus characterised in that the drafting device is arranged so that the at least one output belt of the web-forming device moves at a constant, or substantially constant speed (discharged at a constant speed; para. 0010; claim 13) while the peripheral speed of the drafting roller is controlled so that the latter rotates at a speed higher than that of the at least one output belt and varies as a function of the drafting it is desired to impart to the at least one fibre web (fig. 2; paras. 0026, 39-40; claim 13).
Regarding claim 4, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and further discloses the apparatus characterised in that the cross-lapper input belt (belt 10; fig. 2) rotates at the same speed as that of the periphery of the drafting roller (para. 0011).
Regarding claim 5, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and further discloses the apparatus characterised in that the cross-lapper input belt drives the at least one fibre web at a higher speed than a speed of the periphery of the drafting roller (para. 0041). 
Bernhardt does not explicitly disclose wherein the cross-lapper input belt drives the at least one fibre web at between 1% and 10% higher than the speed of the periphery of the drafting roller.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein the cross-lapper input belt drives the at least one fibre web at between 1% and 10% higher than the speed of the periphery of the drafting roller, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and Bernhardt further discloses the apparatus characterised in that two upper and lower web output belts (transfer belts 2a, 2b; fig. 2; para. 0022), wherein the outputting of the two upper and lower webs coming together at the drafting roller (see fig. 2; para. 0023).
Regarding claim 7, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, but Bernhardt does not explicitly disclose wherein said at least one output belt is inclined with respect to the cross-lapper input belt.  However, one of ordinary skill in the art would recognize that Fig. 2 of Bernhardt does show said at least one output belt (belts 2a, 2b; fig. 2) is inclined with respect to the cross-lapper input belt (belt 13; fig. 2).  Therefore, it would have been obvious to one of ordinary skill to have recognized that Bernhardt's apparatus meets the above claimed requirement.  Further, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with wherein each output belt is inclined with respect to the cross-lapper input belt, in order to optimize the configuration of various units of the apparatus to make the apparatus effective and compact.
Regarding claim 8, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, but Bernhardt does not explicitly disclose wherein an output end point of said at least one output belt is at a higher position than an input end point of the input belt.  However, one of ordinary skill in the art would recognize that Fig. 2 of Bernhardt does show an output end point of said at least one output belt (belt 2a; see annotated fig. 2) is at a higher position than an input end point of the input belt (belt 10; see annotated fig. 2).  Therefore, it would have been obvious to one of ordinary skill to have recognized that Bernhardt's apparatus meets the above claimed requirement.  Further, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with wherein an output end point of said at least one output belt is at a higher position than an input end point of the input belt, in order to integrate various units of the apparatus in a compact and effective manner.
Regarding claim 9, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and Bernhardt further discloses the apparatus characterised in that on leaving the draft roller (roller 8b; fig. 2), the upper web comes into contact with the outer surface of the draft roller and is moved along this outer surface up to the cross-lapper input belt (see fig. 2).
Regarding claim 11, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, but Bernhardt does not disclose the apparatus characterised in that the linear peripheral (tangential) speed of the drafting roller varies over a speed range of between 100% and 150% of the speed of the at least one output belt of the web-forming device.  However, Collotte teaches wherein a linear peripheral (tangential) speed of a drafting roller varies over a speed range of between 100% and 150% of a speed of at least one output belt of a web-forming device (drafting roller 20 had a circumferential speed VT of about 150 m/min, and an output belt speed V1 from a carding machine was about 145 m/min; therefore the ratio of VT to V1 is about 103%; fig. 1; paras. 0029-0030, 0036, 0038).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein a linear peripheral (tangential) speed of a drafting roller varies over a speed range of between 100 and 150% of a speed of at least one output belt of a web-forming device, as taught by Collotte, in order to provide a slight stretch to the nonwoven web without destroying the structure of the nonwoven web (Collotte; para. 0030).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein the linear peripheral (tangential) speed of the drafting roller varies over a speed range of between 100% and 150% of the speed of the at least one output belt of the web-forming device, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and Bernhardt further discloses the apparatus characterised in that the drafting roller (rollers 8a, 8b; fig. 2) is located at a distance from a belt guide roller of the at least one output belt (belts 2a, 2b; see annotated fig. 2).
Regarding claim 13, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, but Bernhardt does not explicitly disclose the apparatus characterised in that a space between a belt guide roller of the at least one output belt of the web-forming device and the drafting roller is between 5 mm and 20 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with a space between a belt guide roller of the at least one output belt of the web-forming device and the drafting roller is between 5 mm and 20 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  The space between a drafting roller and a belt guide roller is determined by many factors, such as an overall size of the apparatus, a length of each belt, the thickness and density of the nonwoven web and the power level provided to the apparatus, etc.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 14, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, but Bernhardt does not explicitly disclose the apparatus characterised in that a space between a belt guide roller of the lower output belt and the drafting roller is between 10 mm and 30 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with wherein a space between a belt guide roller of the lower output belt and the drafting roller is between 10 mm and 30 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  The space between a drafting roller and a belt guide roller is determined by many factors, such as an overall size of the apparatus, a length of each belt, the thickness and density of the nonwoven web and the power level provided to the apparatus, etc.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 15, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, and Bernhardt further discloses the apparatus characterised in that the drafting device includes a drive component (rollers 8a, 8b; fig. 2; para. 0024) driving said at least one web (two nonwoven webs; fig. 2; para. 0023), located between the web-forming device and the cross-lapper (fig. 2; paras. 0023-0024), the drive component comprising a drive surface that comes into contact with the at least one fibre web to drive said at least one fibre web (see fig. 2).
Bernhardt does not disclose wherein a suction device is provided to produce suction at the drive surface to hold the at least one fibre web against the drive surface by suction.  However, Collotte teaches wherein a suction device (a suction sector A; figs. 1-2; para. 0027) is provided to produce suction at a drive surface of a drafting device (draft roller 21; figs. 1-2; para. 0027) to hold at least one fibre  web against the drive surface by suction (suction is created inside suction sector A allowing the admission of a flow of air from the outside towards the inside of the cylinder 21, thereby holding at least one web W1 against the drive surface by suction; figs. 1-2; para. 0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein a suction device is provided to produce suction at the drive surface to hold the at least one fibre web against the drive surface by suction, as taught by Collotte, in order to facilitate drafting the at least one web by the drafting roller.
Regarding claim 16, Bernhardt discloses an apparatus for forming a fibre mat (fig. 2; paras. 0008, 0022; claim 13), comprising 
a fibre web-forming device (carding machine 1; fig. 2; para. 0022) configured to form at least one fibre web (fibre webs conveyed by belts 2a, 2b; fig. 2; paras. 0008, 0023-0024), a cross-lapper (fleece laying machine 5; fig. 2; paras. 0008, 0022; claim 13), and a drafting device (drawing equipment 3; figs. 1-2; para. 0022), disposed between the web-forming device and the cross-lapper (fig. 2) and the drafting device having a lowest point (see annotated fig. 2), for drafting of the at least one fibre web (paras. 0008, 0022; claim 13) to adjust a pre-determined profile of the fibre mat leaving the cross-lapper (fig. 2; paras. 0008, 0039; claim 13), the web-forming device comprising at least one output belt (transfer belts 2a, 2b; fig. 2; para. 0022) configured to output said at least one fibre web (fig. 2; para. 0023), 
the cross-lapper having one input belt (any of belts 10, 12 and 13; figs. 1-2; para. 0035) for receiving said at least one fibre web leaving said at least one output belt of the web-forming device (fig. 2; para. 0035).
Bernhardt does not explicitly disclose the apparatus characterized in that a path of said at least one fibre web between said at least one output belt of the web- forming device and the cross-lapper input belt includes at least one point of inflection, wherein said at least one point of inflection is at a distance from said at least one output belt, and wherein said at least one inflection point is upstream of said most upstream lowest point of said drafting device.  However, Collotte teaches wherein an apparatus for forming a fibre mat (an installation for forming a condensed nonwoven web; fig. 1; para. 0020) comprising a fibre web-forming device (carding machine 1; fig. 1; para. 0020) configured to form at least one fibre web (nonwoven webs W1, W2; figs. 1-2; para. 0020), and a drafting device (rotating transfer element 20 also configured for drafting; fig. 1; paras. 0026, 0029-0030), the fibre web-forming device comprising at least one output belt (belts B, B'; figs. 1-2; paras. 0023-0024) configured to output said at least one fibre web (figs. 1-2; paras. 0023-0025), wherein a path of said at least one fibre web between said at least one output belt of the web-forming device and an output end of the drafting device includes at least one point of inflection (see annotated fig. 2; para. 0028), and wherein said at least one point of inflection is at a distance from said at least one output belt (see annotated fig. 2; para. 0028), and wherein said at least one inflection point is upstream of the lowest point of said drafting device (see annotated fig. 2).  Bernhardt and Collotte are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the relative positions of the at least one output belt of the web-forming device and an output end of the drafting device as disclosed by Bernhardt, with the position of the belt guide roller for belt 2a (see annotated fig. 2) is raised adjacent to an upper lateral side of draft roller 8b, wherein a path of said at least one fibre web between said at least one output belt of the web-forming device and an output end of the drafting device includes at least one point of inflection, as taught by Collotte, in order to allow high speed ratios between two output belts of the web-forming device and accordingly obtain significant condensing rates for an upper nonwoven web wherein a condensing of fibres of the nonwoven web mainly occurs between a drafting roller and a lower transfer surface without adversely affecting the quality of the nonwoven web (Collotte; paras. 0031, 0052).  By this modification, the apparatus of Bernhardt would have a path of said at least one fibre web between said at least one output belt of the web-forming device and the cross-lapper input belt including at least one point of inflection, wherein said at least one point of inflection is at a distance from said at least one output belt, and wherein said at least one inflection point is upstream of the lowest point of said drafting device.
Regarding claim 17, Bernhardt and Collotte, in combination, disclose the apparatus as defined in claim 16, and Bernhardt further discloses the apparatus characterised in that the drafting device comprises a drafting roller part (rollers 8a, 8b; fig. 2; para. 0024) of whose outer surface transports the at least one fibre web between the at least one output belt and the input belt (see fig. 2; paras. 0022-0023), the roller being controlled by a rotary drive system (means to drive rotation of the rollers; para. 0039; claim 13) whose speed of rotation varies as a function of the drafting that it is desired to impart to the at least one fibre web (cyclic acceleration and braking; para. 0039; claim 13).  
Regarding claim 18, Bernhardt and Collotte, in combination, disclose the apparatus as defined in claim 17, and Bernhardt further discloses the apparatus characterised in that the drafting device is arranged so that the at least one output belt of the web-forming device moves at a constant, or substantially constant speed (discharged at a constant speed; para. 0010; claim 13) while the peripheral speed of the drafting roller is controlled so that the latter rotates at a speed higher than that of the at least one output belt and varies as a function of the drafting it is desired to impart to the at least one fibre web (fig. 2; paras. 0026, 39-40; claim 13).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2003/0033691 A1) and Collotte (US 2003/0061686 A1) and further in view of Gaudino (US 4,461,058 A).
Regarding claim 10, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, but Bernhardt does not explicitly disclose the apparatus characterised in that the drafting roller is covered with a sleeve in a material providing good adhesion to the at least one fibre web.  However, Gaudino teaches wherein a draft roller is covered with a sleeve in a material providing good adhesion to an item being drafted (a roller of a draft device having a covering of hard rubber; col. 2, ll. 66-67; col. 3, ll. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein the drafting roller is covered with a sleeve in a material providing good adhesion to the at least one fibre web, as taught by Gaudino, in order to provide good friction between the draft roller and the web to facilitate effective drafting.

    PNG
    media_image1.png
    604
    1008
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 2003/0061686 A1

    PNG
    media_image2.png
    759
    1320
    media_image2.png
    Greyscale

Annotated Fig. 2 from US 2003/0033691 A1

Response to Arguments
Applicant's arguments with respect to the amended claims 1-18 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732